743 N.W.2d 888 (2008)
ROBERSON BUILDERS, INC., Plaintiff/Counter-Defendant-Defendant-Appellant,
v.
James LARSON, Defendant/Counter-Plaintiff-Appellee.
Docket No. 132363. COA No. 260039.
Supreme Court of Michigan.
February 1, 2008.
On order of the Court, the application for leave to appeal the September 19, 2006 judgment of the Court of Appeals is considered, and, it is GRANTED. The parties shall address (1) whether a claim for setoff is a counterclaim or an affirmative defense *889 and (2) whether asserting a claim for a setoff as a defense to another party's claim amounts to "bring[ing] or maintain[ing] an action in a court of this state for the collection of compensation" under MCL 339.2412(1).